DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined. Claims 2, 6-8, 10, 11, 15-17, 19 and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 04/04/2022 have been fully considered and are persuasive.  The Non-Final Rejection of 01/05/2022 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to data storage. More specifically, this disclosure is related to a method and system for facilitating a physically isolated storage unit for multi-tenancy virtualization.
The claimed invention as set forth in claim 1 recites features such as:
A computer-implemented method, comprising: 
allocating, to a function associated with a host, a number of block columns to obtain a physical storage space for the function, wherein a block column corresponds to a block from each of a plurality of dies of a non-volatile storage device; and 
in response to processing an incoming host write instruction and an internal background write instruction, allocating a first block column to the incoming host write instruction and a second block column to the internal background write instruction.

The prior arts of record, namely Sharon et al. (US-20200409559), teach [a]n open block management apparatus, system, and method for non-volatile memory devices is disclosed herein, providing improved performance for namespace-based host applications. The namespace identifier is applied to determine the open blocks to which to direct data from storage commands. One benefit of the disclosed technique is fewer de-fragmentation operations and more efficient memory garbage collection. Another benefit is the ability to secure private allocations of physical memory without needing to assign a partition or implement hardware isolation. (Abstract, Fig. 6 and discussion therein)
The prior arts of record, however, fail to teach, singly or in combination, in response to processing an incoming host write instruction and an internal background write instruction, allocating a first block column to the incoming host write instruction and a second block column to the internal background write instruction. As such, modification of the prior art of record to include the claimed in response to processing an incoming host write instruction and an internal background write instruction, allocating a first block column to the incoming host write instruction and a second block column to the internal background write instruction can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the in response to processing an incoming host write instruction and an internal background write instruction, allocating a first block column to the incoming host write instruction and a second block column to the internal background write instruction set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the in response to processing an incoming host write instruction and an internal background write instruction, allocating a first block column to the incoming host write instruction and a second block column to the internal background write instruction as set forth in claim 1. Independent claims 10 and 19 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        04/09/2022